Hooker, C. J.
On the trial of this cause at circuit, the court directed a verdict for the defendant, upon the ground that the testimony failed to establish a prima facie case. The action was slander. No question arises over the sufficiency of the declaration. The words alleged were proved, and were as follows:
“You took my money, and went to Owosso, and swore to a Glod damn lie, and I can prove it, and, damn you,, you are getting ready to swear to a lie again.”
It is said that these words are not actionable per se, and that it was not shown that they referred to a judicial proceeding in which the alleged false statement was made.
It is true that the defendant did not state, in so many words, that it ocqurred in a judicial proceeding, but the proof is sufficient to warrant a finding that he referred to such an occasion. Two witnesses testified that an action was tried at Owosso where these parties were witnesses upon opposite sides, and that, shortly after, this accusation was made. The plaintiff should have been permitted to-take the verdict of the jury as to whether the talk referred to this occasion. Defendant’s point appears to be that the evidence does not show that defendant was alluding to that incident, but, as stated, we think it was fairly deducible from the proof.
The judgment is reversed, and a new trial ordered.
The other Justices concurred.